THE        ATJXBRNEY           GENERAL
                         OF    TEXAS
                      AUSTIN.TEXAR      78711


                       April 14, 1976



The Honorable Clayton T. Garrison       Opinion No.'H-907
Executive Director
Texas Parks and Wildlife Dept.          Re: Whether redfish of
.John Ii. Reagan Building               less than fourteen inches
Austin,,Te%as 78701~                    may.be lawfully possessed
                                        on board a licensed com-
                                        mercial shrimp boats.
Deer Mr. Garrison:

     You have requested our opinionregarding whether redfish
of less than 14 inches may be lawfully possessed aboard a
licensed commercial shrimp boat.
     Section 66.201 of the new Parks and Wildlife Code provides:
          (a) No person may take from public water
          and retain, or place in a boat, creel,
          live-box, or other container or on a
          stringer, a redfish less than 14 inches
          long.
          (b) A person who violates this section is
          guilty of a misdemeanor and on conviction
          is punishable by a fine of not less than
          $25 nor more than $200.
Prior to its inclusion in the Parks and Wildlife Code, this
provision appeared in the Penal Code as article 931a.
     The minimum length of redfish is also declared to be 14
inches in another portion of the Parks and Wildlife Code,
section 47.034(c), which deals with maximum and minimum length
of a number of varieties of fish. In 1975, the Legislature
added the following proviso to that section:




                           p.3405
   The Honorable Clayton T. Garrison - page 2 (H-807)


            The possession of saltwater species of
            fish of greater or lesser length than
            set out in Subsection (c) of this section
            on board a licensed commercial shrimp
            boat engaged in the taking of shrimp or
            returning to port after taking shrimp is
            not a violation of this section. Parks
            and Wildlife Code S 47.034(e).
   Thus, for purposes of section 47.034, a licensed commercial
   shrimp boat may lawfully possess redfish of less than 14
   inches. Since seation 66.201 of the Code prescribes the
   same minimum length as to redfish, it is our opinion that the
   exception of section 47.034 is equally applicable to section
   66.201. Accordingly( redfish of less than 14 inches may be
   lawfully possessed aboard a licensed commercial shrimp boat.
                         SUMMARY
             Redfish of less than 14 inches may be
             lawfully possessed aboard a licensed
             commercial shrimp boat.
                                    ry truly yours,



                                                  of Texas

&PROVED:




    jwb

                           p.3406